Title: John Vaughan to Thomas Jefferson, 26 February 1816
From: Vaughan, John
To: Jefferson, Thomas


          
             D sir.
            Philad. Feby 26. 1816
          
          Your Letter for Aspinwall  was forwarded from New York via Gibraltar—I could get no Bill here—My friend Robert Dickey procured a Bill of 50$ which has gone by two opps—It might be well to forward Duplicates of your letter to Aspinwall—Cost of remitting to New York to pay the 50$ & postages 5424100—I recd from Mr Short 3434100 & when I have sold the Ty notes will transmit the account—Mr Correa is with us—& well—Mr Walsh removed to Baltimore whom we all miss. I remain Yours sincerely 
          Jn Vaughan
        